Citation Nr: 1100936	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for impotency, claimed as 
secondary to the service-connected diabetes mellitus or post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a kidney condition to 
include kidney stones, claimed as secondary to the service-
connected diabetes mellitus. 

3.  Entitlement to an initial rating in excess of 70 percent for 
PTSD with conversion disorder.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1968 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By 
that rating action, the RO granted service connection for PTSD 
and assigned a 30 percent disability rating, effective May 25, 
2006.  The Veteran appealed the RO's March 2008 rating action to 
the Board.

The Veteran testified in a Video Conference hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of that hearing is of record.

By a February 2010 rating action, the RO assigned an initial 70 
percent rating to the service-connected PTSD, effective May 25, 
2006.  Because the increase in the evaluation of the Veteran's 
PTSD does not represent the maximum rating available for the 
condition, the Veteran's initial evaluation claim remains in 
appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  As 
such, the Board has framed the issue on appeal as that reflected 
on the title page.

The issues of entitlement to service connection for loss of 
balance as secondary to the service-connected diabetes mellitus 
and entitlement to an effective date prior to March 25, 2006 for 
an initial 70 percent rating for service-connected PTSD have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.
REMAND

A determination has been made that additional substantive 
development, as outlined in the indented paragraphs below, is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the RO for action, as described below.

The Veteran argues that his service-connected PTSD is more 
severely disabling than that reflected by the currently assigned 
initial 70 percent rating.  A Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Veteran also contends 
that his impotency and kidney stones are secondary to his 
service-connected diabetes mellitus or PTSD (impotency).  

During the June 2010 hearing, the Veteran testified that he was 
in receipt of SSA disability benefits, in part, for his service-
connected diabetes mellitus.  (See Transcript (T.) at pages 
(pgs.) 6-7).  The Board finds that a remand is necessary to 
obtain the outstanding SSA records and associate them with the 
Veteran's claims folders.  VA has a duty to obtain SSA records 
when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims files copies of the Veteran's records 
regarding SSA benefits, including the complete medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Request that the SSA produce all records 
associated with the award of any Social 
Security benefits (Supplemental Security 
Income or Supplemental Security Disability 
Income) pertaining to the Veteran, including 
copies of any and all award letters and all 
medical records associated with those award 
letters.  If such records are unavailable, 
obtain a written response from SSA indicating 
that these records were lost, destroyed, or 
were otherwise unavailable.

2.  Afford the Veteran a VA psychiatric 
examination to evaluate the current severity 
of his service- connected PTSD and to 
determine whether it caused or permanently 
worsened any claimed impotency.  The claims 
folders must be made available to the 
examiner in conjunction with the examination 
and the examiner should acknowledge review of 
the claims folders in the examination report 
or in an addendum.

The examiner must provide an opinion as to 
the severity of the service-connected 
psychiatric symptomatology and its impact on 
occupational and social functioning.  If the 
Veteran cannot secure or follow a 
substantially gainful occupation due to his 
PTSD, the examiner must so state.

The examiner must also state whether the 
service-connected PTSD caused or permanently 
worsened the Veteran's impotency.  

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reports must be 
considered in formulating the requested 
opinion.

3.  Thereafter, the claims folders must be 
reviewed to ensure that all of the foregoing 
requested development has been completed and 
the service connection and initial claims 
readjudicated.  The RO/AMC's adjudication of 
the claim of entitlement to an initial rating 
in excess of 70 percent for PTSD should 
include consideration of whether "staged 
ratings" (assignment of different ratings for 
distinct periods of time, based on the facts 
found), pursuant to Fenderson v. West, 12 
Vet. App. 119, 126 (1999) are warranted.

If any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection and initial 
evaluation claims.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).




_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



